Appellant was convicted in the superior court of Pittsburg county for the crime of manslaughter, and prosecuted an appeal. Pending a consideration of the appeal, application was made to this court to release appellant upon her own recognizance, on account of the physical condition of appellant, *Page 576 
which application was granted. See Myrtle Smith v. State,6 Okla. Crim. 364, 118 P. 676. It has been made to appear to this court that shortly after her release from prison appellant died.
It is therefore ordered that the prosecution in this case be abated, and the cause stricken from the docket.
ARMSTRONG, P.J., and DOYLE, J., concur.